Exhibit 10.9
     (DOVER CORPORATION) [y87986y8798600a.gif]
Cash Performance Award

     
DATE:
TO:
  «Date»
«First_Name» «Last_Name»
«Company»

Here are the details for your Cash Performance Award:

         
 
  Your business unit                                                         
                              «Bus_unit»

 
  The base year                                                          
                                     «Base_year»

 
  The performance period is the three-year period           
                         «Perform_period»

 
  Your target cash performance award payment at the 100% level —  
«Target_awd_pymnt»

The actual cash performance award amount to be paid to you, if any, will be
derived from the Cash Performance Payout Table attached to this award agreement.
Your cash performance award is subject to all the terms and provisions of the
Plan, which terms and provisions are expressly incorporated into and made a part
of the award as if set forth in full herein. A copy of the Plan A copy of the
Plan can be found on www.dovercorporation.com/investorinformation.asp in the SEC
Filings, Proxy Filing on 3/24/2009 Appendix A.
In addition, your award is subject to the following:

1.   Within two and one-half months following the end of the performance period,
Dover will pay you a cash performance payment if your business unit has reached
certain levels of internal total shareholder return (‘iTSR’), as set forth in
the attached Cash Performance Payout Table, and the other conditions of your
award are satisfied.   2.   A summary of the definition of internal total
shareholder return, or iTSR, for your business unit is set forth on the attached
Definition of iTSR.   3.   The earliest date on which the SSAR may be exercised
is the third anniversary of the Grant Date. Earlier exercise may be permitted in
the event of a Change in Control or death or disability as provided in the Plan.
No payment is required to exercise a SSAR.   4.   The aggregate maximum cash
payout for each business unit (determined after applying the individual payment
limitation noted in the next sentence, if applicable) in respect of all cash
performance awards for a specific performance period shall not exceed the
product of (i) 1.75%, times (ii) the sum of the business unit’s change in entity
value plus free cash flow (as such terms are defined in the attached iTSR
definition) for that performance period. In no event will the cash performance
payout to any one individual exceed $5 million for the performance period.   5.
  By accepting this award, you hereby consent to the collection, use and
transfer of any personally identifiable information about you relating to your
participation in the Plan to Dover and its affiliates for the purpose of
administering this cash performance award. Your personal information may be
transferred to the United States, a jurisdiction that may not have an equivalent
level of data protection as the laws in your home country. Dover and its
affiliates will take reasonable steps to ensure the security of your personal
information and to avoid unauthorized or accidental access, erasure or other
use. Your personal information will only be held as long as necessary to
administer the Plan or this cash performance award. You may, at any time,
request access to your personal information held about you in connection with
this cash performance award and make any necessary amendments to your personal
information or withdraw your consent. Withdrawing your consent may affect Dover
and its affiliates’ ability to administer the cash performance award.   6.  
Your award is not transferrable by you other than by will or the laws of descent
and distribution.   7.   Dover and your employer reserve the right to amend,
modify, or terminate the Plan at any time in their discretion without notice.

 



--------------------------------------------------------------------------------



 



DATE:
TO:
COMPANY:
Cash Performance Payout Table

     
iTSR for Performance Period
 
Payout (% of target)
<6%   0% 6%   25% 9%   100% 17%   300% >50%   750%

The payout formula will be applied on a sliding scale between 0% and 750% based
on the Business Unit’s iTSR for the performance period.
     
 
Definition of iTSR
iTSR = (change in entity value + free cash flow) / (starting entity value).

     Change in entity value is nine times the change in EBITDA values, comparing
the full base year to the full final year of the performance period.        Free
cash flow is the cash flow generated by your business unit, including your
business unit’s operating profit plus depreciation, amortization and proceeds
from dispositions, less taxes and investments made for future growth (capital
spending, working capital and acquisitions) and adjusted for other non-recurring
items.       Starting entity value is the higher of nine times EBITDA for the
full base year or 0.9 times revenue for the full base year.

EBITDA is pre-tax income adjusted for non-operating and non-recurring items plus
depreciation and amortization.



I hereby acknowledge and agree that I have reviewed the Plan and this agreement
and agree to the terms and conditions set forth herein and therein. By signing
and returning one copy of this award agreement, together with the attached stock
power, I hereby consent to the collection, use and transfer of my personally
identifiable information to Dover and its affiliates for the purpose of
administering the cash performance award. I further consent to the transfer of
my personal information to the United States, a jurisdiction that may not have
an equivalent level of data protection as the laws in my home country.
This award agreement shall only become effective upon receipt by Dover of your
signed copy of this agreement and the stock power endorsed by you in blank.

             
 
Employee
     
 
President    
 
           
 
           
Date
           

Revised February, 2011

 



--------------------------------------------------------------------------------



 



Cash Performance Award
Rules for Transfers/Promotions
1(a) Unless you come within paragraph 1(b) below, the following rules will apply
to you if you are transferred from one Dover business unit to another Dover
business unit. These rules apply to all cash performance payments you may be
entitled to, under this and any other cash performance award under the Plan you
may have.
     (i) If a cash performance payment is due in the first year after your
transfer, your cash performance payment will be based on the performance of your
old business unit.
     (ii) If a cash performance payment is due in the second year after your
transfer, your cash performance payment will be based the performance of either
your old business unit of your new business unit, whichever you choose. However,
if you choose to have any second-year cash performance payment based on the
performance of your new business unit, then your third-year cash performance
payment, if any, must also be based on the performance of your new business
unit.
     (iii) If a cash performance payment is due in the third year after your
transfer, your cash performance payment will be based on the performance of
either your old business unit or your new business unit, whichever your choose.
However, if you choose to have a second-year cash performance payment based on
the performance of your new business unit, your third-year cash performance
payment must also be based on the performance of your new business unit.
     (iv) Any cash performance payment under an award made at one business unit
that becomes payable after you transfer to another business unit will still be
based on that award’s original dollar amount.
(b) If you are of become the chief executive officer (CEO) or chief operating
officer (COO) of Dover, or if you report directly to Dover’s CEO or COO, or if
you otherwise are or are expected to be a “covered employee” under Section
162(m) of the Internal Revenue Code during any relevant period, the following
rules, instead of those set forth in paragraph 1(a) above, will apply to you if
you are transferred from one Dover business unit to another Dover business unit.
These rules apply to all cash performance payments you may be entitled to, under
this and any cash performance award under the Plan you may have.
     (i) If a cash performance payment is due in the first year after your
transfer, your cash performance payment will be based on the performance of your
old business unit.
     (ii) If a cash performance payment is due in the second year after your
transfer, your cash performance payment will be based on the performance of
either your old business unit or your new business unit, whichever results in
the higher payment to you.
     (iii) If a cash performance payment is due in the third year after your
transfer, your cash performance payment will be based on the performance of your
new business unit.
     (iv) Any cash performance payment under an award made at one business unit
that becomes payable after you transfer to another business unit will still be
based on that award’s original dollar amount.

 